Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-11 and 13-21 are pending in this Office Action.
Claims 1-7, 9-11, 13, 15-19 are amended.
Claims 21 are new.
Claims 12 is cancelled.

Response to Arguments
Applicant’s arguments, filed 02/22/2021, in regards to Claim Interpretation have been fully considered and are persuasive.  Therefore, the Claim Interpretation is withdrawn.
Applicant’s amendments, filed 02/22/2021, in regards to Examiner Comments have been fully considered and are appreciated.  However, Applicants remarks indicated amendments were included to reflect clarification of interrelated records and property records language (Remarks, 9-10). No such amendments were found, request remains.  Additionally, Applicant indicates that “without maintaining the existing page…in tab container” is clarified (Remarks, Pg. 10), however the issue still remains.  Please see Examiner comments below.
Applicant’s amendments, filed 02/22/2021, in regards to 35 USC 103 have been fully considered and are persuasive.  Specifically, amendments to clarify single page navigation.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maddalozzo.  Please see citation below.
Applicant’s arguments, filed 02/22/2021, in regards to 35 USC 103 (Remarks, pp. 15-17) have been fully considered and are not persuasive
Applicant contends that Shiigi in view of Reid, specifically Reid fails to teach “maintaining earlier presented pages of application content in respective tab containers”.  Applicant remarks indicate that Reid simply teaches a tabbed navigator with multiple layers to allow developer to edit application (Remarks, p. 16).  However, Reid teaches maintaining accessed page in associated tab 410 container and tab label, wherein the tabs can be chosen directly to reflect the page associated with the tab header of 410, see fig. 4, col. 6, ll. 9-15, wherein page associated is a single page that was viewed earlier indicated by the navigator going back a single page with the back button see col. 6, ll. 2-8.
Additionally, Applicant contends that Shiigi in view of Reid, specifically Shiigi fails to teach “a property record defining a navigation mode setting of the web application”.  Applicants remarks indicate that the Shiigi appears to disclose editing user interface elements (Remarks p. 17).  Shiigi teaches defining user interface extensions (or “navigation mode setting”) for adding functionality to the structure and formatting of web application wherein the extensions are included in a document for finalizing a template (or “property record”) for constructing the web page, see paras. 45-47.  The broadest reasonable interpretation of the limitation "navigation mode setting" in light of the specification as it would be interpreted by one of ordinary skill in the art would lead to an understanding that the navigation mode setting defines the functionality to be set for the web application (para. 122).  Applicant, further included the functionality (i.e. controlling…whether...application…operates…tab…single…navigation…), however Examiner had cited Reid to teach those limitation not Shiigi.  Please see citations below.


Applicant’s invention as claimed:
Examiner Comments
The following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claims 1, 4, 6, 9 and 15 recite “…plurality of interrelated records” and/or “property record”.  For, claim 1 and dependents Examiner has interpreted this as a property record being a type of interrelated record with their being other interrelated records not related to property records. For claim 9 and 15 a property record without being associated with an interrelated record is disclosed.  Congruency between the two is requested.
Claims 3, 11, and 17 recite functionality of a single page navigation, however go on to suggest that single page navigation comprises presenting each page in place of an existing page without maintaining the existing page in the tab container.  The issue is that a “tab container” is only used in the claims as being associated to tab-based navigation and not single page navigation.  It is possible that the tab container refers to the “rather than tab-based navigation” however the tab container is disclosed as part of “without maintaining the existing page” language.
Claims 1, 2, 3, , 9, 10 , 11, 15, 16, and 17 recite both “new page” or  “new pages” further “the new pages”.  Please clarify for proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4-10, 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi et al. (US 2003/0014442), herein after Shiigi and further in view of Reid et al. (US 7,631,290), herein after Reid.

Regarding Claim 1, 
Shiigi teaches: a system comprising: a database containing: a plurality of interrelated records cooperatively defining a hierarchical arrangement of components of a web application (see figs. 1 and 3, paras. 39-40 and 47, a repository containing plurality of template models (or “interrelated records”) that together define a hierarchical arrangement of objects (or “components”) specifying format and content of a web site application), 
(see paras. 39-40, the templates including references to master template (or “underlying script”) to define the structural and programmatic elements of the objects for the web site application),
and a property record defining a navigation-mode setting of the web application (see paras. 45-47, defining user interface extensions (or “navigation mode setting”) for adding functionality to the structure and formatting of web application wherein the extensions are included in a document for finalizing a template  (or “property record”) for constructing the web page),
and a web server configured to receive, from a client device, a request for the web application (see Fig.1, para. 39, an object model configured to receive from a client device a request for a web site application, see also para. 94 (system implementation of the object model)), 
and, responsive to the request, (i) query the database to ascertain a component tree- structure representing the hierarchical arrangement of the components of the web application and to ascertain, from the property record, the navigation-mode setting of the web application (see paras. 81-82, responsive to the request determining from repository the template hierarchy of object of the web application (wherein template hierarchy is based on a tree or inheritance model (indicative of “component tree structure) and further ascertaining from the document formatting and structural elements (indicative of “navigation-mode setting)), 
(ii) generate a data representation of the ascertained hierarchical arrangement of the components and the navigation-mode setting of the web or code, or both (see paras. 85-86, providing a user interface (or “data representation) of the determined object list, documents and elements of the web application, wherein functionality of the list comprises use of a code base and extensions (indicative of “markup and code”)),
and (iii) output the generated data representation to the client device for use by the client device to render the web application and to control a navigation mode of the web application in accordance with the navigation-mode setting (see paras. 41-42, output object model to the end user device for displaying web page and giving user control to edit, design, build and maintain structure of web page for operating, navigation and manipulating interface (indicative of “control a navigation mode”), see further, para. 99), 
Shiigi fails to explicitly teach wherein the navigation mode setting controls whether the web application presents sequential new pages with tab based navigation or single page based navigation, wherein operating with tab-based navigation comprises presenting each sequential page in a respective tab container having a respective tab header and maintaining earlier presented pages of application content 54SERC:0135 in respective tab containers with tab headers accessibly presented for user selection.
However, in analogous art Reid teaches: 
wherein the navigation-mode setting controls whether, as the web application presents new pages of application content, the web application operates with tab-based navigation or rather with single-page-based navigation (see cols. 5-6, ll. 54-67 and 1-8, the design view logic (or “navigation-mode setting”) controls presentation of pages, wherein the presentation of pages may be based on tabbed navigation or; see col. 6, ll. 29-44, accordion navigator or link menu (indicative of “single-page-based-navigation”)),   
new page of application content in a respective tab container having a respective tab header (see figs. 2-3, col. 4, ll. 46-57, operating with tabbed navigator wherein pages are presented based on a tab container having a tab label 301-303 (or “header”); see col.4 ll. 33-45, further wherein tabs operate to sequence through pages (indicated by form1, form2 in the drawings)),
and (b) maintaining earlier presented pages of application content 54SERC:0135 in respective tab containers with tab headers accessibly presented for user selection, allowing a user to multitask back and forth between the pages of application content by selecting associated tab headers (see fig. 4, col. 5-6, ll. 65-67 and 1-15, maintaining accessed page in associated tab 410 container and tab label (i.e. fig 3, 301-303) presented to user for selection, wherein the tabs can be chosen directly to reflect the page associated with the tab header of 410, allowing user to navigate between pages associated with selected tab (indicative of “multitask back and forth”)  
Shiigi and Reid are in the same field of endeavor as the present invention, the references are directed to web application development. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include the navigation mode setting controls and whether the web application presents sequential new pages with tab based navigation or single page based navigation, wherein operating with tab-based navigation comprises presenting each sequential page in a respective tab container having a respective tab header and maintaining earlier presented pages of application content 54SERC:0135 in respective tab containers with tab headers accessibly i.e. include design view logic to enable viewing of information in tabbed or accordion navigators, see Reid, col. 6, ll. 29-44) to a known device (i.e. editor of template to control structure and formatting of webpage. see Shiigi, para. 45-47).  One would do so for the benefit of allowing development and use of stacked objects or navigators to implement in web application development (see Reid, col. 6, ll. 16-28).    

Regarding Claim 9, 
Shiigi teaches a method comprising: receiving, into a web server, input declaring structure and operation of a web application, including declarations of component hierarchy between components of the web application and a declaration of a navigation-mode setting of the web application (see fig. 3, para. 45-47, user defines structure, formatting, content of the application including template hierarchy of the content elements of the application and further defining user interface elements (or “navigation mode setting”) for structure and formatting of web application),  
responsive to the input, generating and storing, cooperatively in a plurality of tables of a database, a representation of the web application (see figs. 1 and 3, paras. 39-40, based on user interface interaction storing in a repository a plurality of template models (or “interrelated records”) for the web application, see also para. 90, wherein the template models are stored in a database table);
including references to underlying scripts 56SERC:0135interpretable to define structure and operation of the components and including a property record that defines the navigation-mode setting of the web application (see paras. 39-40, the templates including references to master template (or “underlying script”) to define the structural and programmatic elements of the objects for the web site application); 
(see Fig.1, para. 39, an object model configured to receive from a client device a request for a web site application, see also para. 94 (system implementation of the object model)),  
and response to the request, (i) querying the database to ascertain a component tree-structure representing the hierarchical arrangement of the components of the web application and to ascertain, from the property record, the navigation-mode setting of the web application (see paras. 81-82, responsive to the request determining from repository the template hierarchy of object of the web application (wherein template hierarchy is based on a tree or inheritance model (indicative of “component tree structure) and further ascertaining from the document formatting and structural elements (indicative of “navigation-mode setting)),
(ii) generating a data representation of the ascertained hierarchical arrangement of the components and the navigation-mode setting of the web application, wherein the data representation comprises at least one including  markup or JavaScript or both (see paras. 85-86, providing a user interface (or “data representation) of the determined object list, documents and elements of the web application, wherein functionality of the list comprises use of a code base and extensions (indicative of “markup and code”)), 
and (iii) outputting the generated data representation to the client device for use by the client device to render the web application and to control a navigation mode of the web application in accordance with the navigation-mode setting (see paras. 41-42, output object model to the end user device for displaying web page and giving user control to edit, design, build and maintain structure of web page for operating, navigation and manipulating interface (indicative of “control a navigation mode”), see further, para. 99),  
Shiigi fails to explicitly teach wherein the navigation mode setting controls whether the web application presents sequential new pages with tab based navigation or single page based navigation, wherein operating with tab-based navigation comprises presenting each sequential page in a respective tab container having a respective tab header and maintaining earlier presented pages of application content 54SERC:0135 in respective tab containers with tab headers accessibly presented for user selection.
	However, in analogous art Reid teaches: 
	wherein the navigation-mode setting controls whether, as the web application presents new pages of application content, the web application operates with tab-based navigation or rather with single-page-based navigation (see cols. 5-6, ll. 54-67 and 1-8, the design view logic (or “navigation-mode setting”) controls presentation of pages, wherein the presentation of pages may be based on tabbed navigation or; see col. 6, ll. 29-44, accordion navigator or link menu (indicative of “single-page-based-navigation”)), 
	wherein operating with tab-based navigation rather than single-page-based navigation comprises (a) presenting each new page of application content in a respective tab container having a respective tab header (see figs. 2-3, col. 4, ll. 46-57, operating with tabbed navigator wherein pages are presented based on a tab container having a tab label 301-303 (or “header”); see col.4 ll. 33-45, further wherein tabs operate to sequence through pages (indicated by form1, form2 in the drawings)), 
	and (b) maintaining earlier presented pages of application content in respective tab containers with tab headers accessibly presented for user selection, allowing a user to multitask back and forth between the pages of application content by selecting associated tab headers (see fig. 4, col. 5-6, ll. 65-67 and 1-15, maintaining page (i.e. changing the page on the navigator to the previous page presented) in associated tab 410 container and tab label (i.e. fig 3, 301-303) presented to user for selection, allowing user to navigate between pages associated with selected tab (indicative of “multitask back and forth”)),
Shiigi and Reid are in the same field of endeavor as the present invention, the references are directed to web application development. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include the navigation mode setting controls and whether the web application presents sequential new pages with tab based navigation or single page based navigation, wherein operating with tab-based navigation comprises presenting each sequential page in a respective tab container having a respective tab header and maintaining earlier presented pages of application content 54SERC:0135 in respective tab containers with tab headers accessibly presented for user selection as taught in Reid because it amounts to applying a known technique (i.e. include design view logic to enable viewing of information in tabbed or accordion navigators, see Reid, col. 6, ll. 29-44) to a known device (i.e. editor of template to control structure and formatting of webpage. see Shiigi, para. 45-47).  One would do so for the benefit of allowing development and use of stacked objects or navigators to implement in web application development (see Reid, col. 6, ll. 16-28).    

Regarding independent claim 15, 
The claim recites an article of manufacture including a non-transitory computer-readable medium comprising instructions that perform the method of claim 9; therefore, the same rationale for rejection applies.
Regarding claims 2, 10 and 16,
The combination of Shiigi in view of Reid teaches the limitations as described in claim 1, 9 and 15 above.
Shiigi fails to explicitly teach presenting of new pages is responsive to user actuation of hyperlinks.
	However, in analogous art Reid teaches: 
wherein presenting the new pages of application content is responsive to user actuation of hyperlinks presented by the web application (see col. 3, ll. 42-46, presenting new content based on user selecting accordion divider presented by navigator).
Shiigi and Reid are in the same field of endeavor as the present invention, the references are directed to web application development. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include presenting of new pages is responsive to user actuation of hyperlinks as taught in Reid because it amounts to applying a known technique (i.e. presetting new content based on user selections of a link, see Reid, col. 3, ll. 42-46) to a known device (i.e. user interface. see Shiigi, para. 39-40).  One would do so for the benefit of allowing user control via selection for content to be presented (see Reid, col. 3, ll. 40-50).    

Regarding claim 4,
The combination of Shiigi in view of Reid teaches the limitations as described in claim 1 above.
Shiigi further teaches wherein the web server is configured to: receive user input declaring the structure and operation of the web application, including declarations of the hierarchical arrangement of the components of the web application (see fig. 3, para. 47, user defines structure, formatting, content of the application including template hierarchy of the content elements of the application); 
and responsive to the user input, generate and store, cooperatively in a plurality of tables of the database, the plurality of interrelated records cooperatively defining the hierarchical arrangement of the components of the web application, to facilitate the querying and generating (see figs. 1 and 3, paras. 39-40 and 47, a repository containing plurality of template models (or “interrelated records”) that together define a hierarchical arrangement of objects (or “components”) specifying format and content of a web site application, see also para. 90, wherein the template models are stored in a database table).

Regarding claims 5 and 18,
The combination of Shiigi in view of Reid teaches the limitations as described in claim 4 and 15 above.
Shiigi further teaches wherein the web server is configured to provide a user interface through which to receive the user input declaring the structure and operation of the web application (see fig.1, para. 40-42, the core system is configured to provide a user interface through which to receive user input declaring structure and content of the web application).

Regarding claim 6,
The combination of Shiigi in view of Reid teaches the limitations as described in claim 1 above.
Shiigi further teaches wherein the web server is configured to: receive user input declaring the navigation-mode setting of the web application (see paras. 45-47, receive user input to finalize a template and further define user ; 
and responsive to the user input, generate and store in at least one table of the database the property record defining the navigation-mode setting of the web application (see para. 92, responsive to user design storing in a table of the database the file defining content and structural elements (indicative of “navigation-mode” setting)).

Regarding claims 7, 13 and 19,
The combination of Shiigi in view of Reid teaches the limitations as described in claim 6, 9, and 16 above.
Shiigi further teaches wherein the web server is configured to provide a user interface through which to receive the user input declaring the navigation-mode setting of the web application (see fig.1, para. 40-42, the core system is configured to provide a user interface through which to receive user input declaring structure and content (indicative of “navigation-mode setting”) of the web application).

Regarding claims 8, 14 and 20,
The combination of Shiigi in view of Reid teaches the limitations as described in claim 7, 13 and 19 above.
Shiigi further teaches wherein the user interface defines a menu enabling user selection of the navigation-mode setting from at least the tab-based navigation and the single- page-based navigation (see fig.4, col. 6, ll. 45-56, via user design interface user selects stacked object desired (i.e. accordion or tabbed navigator)).


Claim 3, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi in view of Reid and further in view of Maddalozzo, Jr. et al. (US 6,633,316), herein after Maddalozzo.

Regarding claims 3, 11 and 17,
The combination of Shiigi in view of Reid teaches the limitations as described in claim 1, 9 and 15 above.
Shiigi further teaches wherein the navigation-mode setting controls whether or not the web application, when operating with the single-page-based navigation, presents (see paras. 45-47,  user interface elements/extensions control GUI functionality and content elements to be presented),
Shiigi in view of Reid fails to explicitly teach wherein operating with single-page-based navigation rather than tab-based navigation comprises presenting each new page of application content in place of an existing page of application content without maintaining the existing page of application content in respective tab container and navigation mode setting controls whether or not single page navigation presents a page history breadcrumb.
	However, in analogous art Maddalozzo teaches: and wherein operating with single-page-based navigation rather than tab-based navigation comprises presenting each new page of application content in place of an existing page of application content without maintaining the existing page of application content in respective tab container (see fig. 4, col. 16, ll.30-34, browser 400 is operated in a “single-page-based navigation” wherein presentation of new pages by clicking a hyperlink take the place of current page, thereby only allowing visiting a single web page during browser navigation, see col. 2, ll. 48-55),
[wherein the navigation-mode setting controls whether or not the web application, when operating with the single-page-based navigation, presents] a  (see fig. 4, cols. 6-7, ll. 59-67 and 1-4, web page creator dictates to include previously visited links as nested and embedded on to the web page 422 of the browser 400),
Shiigi, Reid and Maddalozzo are in the same field of endeavor as the present invention, the references are directed to web application development. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein operating with single-page-based navigation rather than tab-based navigation comprises presenting each new page of application content in place of an existing page of application content without maintaining the existing page of application content in respective tab container and navigation mode setting controls whether or not single page navigation presents a page history breadcrumb as taught in Maddalozzo because it amounts to applying a known technique (i.e. browser functionality, see Maddalozzo, col. 2, ll. 48-55) to a known device (i.e. web application development core system for formatting and appearance, see Shiigi, para. 39-40).  One would do so for the benefit of allowing embedded links to previous pages (see Maddalozzo cols. 6-7, ll. 59-67 and 1-4).    



Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi in view of Reid and further in view of Mondal et al. (US 2016/0019194), herein after Mondal.


Regarding claims 21,
The combination of Shiigi in view of Reid teaches the limitations as described in claim 1 above.

	However, in analogous art Mondal teaches wherein maintaining earlier presented pages of application content in respective tab containers comprises maintaining a body of each tab container of the respective tab containers in a Document Object Model (DOM) of the web application (see fig.6, para. 32, wherein document object model stores and analyzes background webpage content for respective tabs 602, 606, and 608).
Shiigi, Reid and Mondal are in the same field of endeavor as the present invention, the references are directed to web application development. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include maintaining earlier pages of content body in tab containers in a DOM of application as taught in Mondal because it amounts to applying a known technique (i.e. document object model stores and analyzes, see Mondal, para. 32) to a known device (i.e. object model web application development core system for formatting and appearance, see Shiigi, para. 39-40).  One would do so for the benefit of storing web content in DOM  (see Mondal, para. 32).    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        
/Emad Siddiqi/Examiner, Art Unit 2458